Title: From Thomas Jefferson to United States Senate, 20 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                            
                     Jan. 20. 1806.
                        
                        I nominate Nathaniel Smith of Rhode island to be Naval officer for the district of Providence.
                        Simeon Theus of South Carolina to be Collector for the District of Charleston in South Carolina.
                        Cowles Mead of Georgia to be Secretary of the Missisipy territory
                        William Sprigg of Ohio to be one of the judges of the territory of Orleans
                        I revoke the nomination of George Matthews junr. as judge of the Missisipi territory, and nominate him one
                            of the judges of the territory of Orleans.
                        
                            Th: Jefferson
                            
                            
                        
                    